United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Rose Annex, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1412
Issued: March 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2008 appellant filed a timely appeal of a January 14, 2008 merit decision of
the Office of Workers’ Compensation Programs denying her emotional condition claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained an emotional condition as a result of conditions
of her employment.
FACTUAL HISTORY
On June 4, 2004 appellant, a 30-year-old mail handler, filed an occupational disease
claim, alleging that she experienced stress and depression as a result of harassment by her

supervisor, Brenda Jones. She stated that she had been singled out daily and had been subjected
to disparate treatment since March 5, 2004.1
On June 21, 2004 the Office informed appellant that the information submitted was
insufficient to establish her claim. It advised her to submit details of alleged employment
incidents that caused or contributed to her claimed condition. The Office also asked for a
medical report containing a description of her symptoms, a diagnosis and an opinion, with
medical reasons, on the cause of her condition.
Appellant submitted a March 3, 2002 job description for a mail handler. She provided
October 25, 2002 office rules for the New Orleans annex reflecting that altercations and verbal
threats would not be tolerated.
In a statement dated June 8, 2004, appellant indicated that her supervisor, Ms. Jones,
treated her differently from other employees in numerous ways. Ms. Jones allegedly: ordered
appellant to work in an unsafe manner; isolated her from her coworkers; assigned a coworker
more overtime hours than her; and harassed her “in any way that she could possibly get away
with.” Appellant opined that Ms. Jones abused her supervisory position to “make people feel
like they owe her something.” She stated that Ms. Jones favored employees who treated her to
lunch. Ms. Jones reportedly made statements at a service talk indicating that she “does n[o]t
have a heart or feelings for others.” For example, she allegedly gave reasons why employees are
fired at the employing establishment, noting that the employing establishment does not care if it
is required to rehire the employee and pay “back pay,” because “they just want to inconvenience
you.” Appellant expressed concern that Ms. Jones might try to do something to make her lose
her job. She indicated that she did suffer a loss due to the death of her son, but that her severe
depression was due to harassment and disparate treatment by her supervisor.
Appellant listed examples of her supervisor’s disparate treatment. She stated that on
March 5, 2004 Ms. Jones ordered her to unload a fully-loaded truck by herself, thereby violating
safety regulations. On March 15, 2004 Ms. Jones warned appellant that her name could be
submitted to the downtown location for overtime assignment. Appellant claimed that on
March 16, 2004 Ms. Jones warned her to be careful about filing a grievance because the union
might turn on her. On March 23, 2004 Ms. Jones allegedly told appellant that she would not be
allowed to work overtime if she failed to finish palletizing the mail trays by 2:30 p.m. Appellant
noted that she had never heard the supervisor say that to anyone else. She alleged that on
March 30, 2004 Ms. Jones denied her request to become an acting supervisor, stating that she did
not have enough experience. Appellant stated that the supervisor refused to allow her to work
overtime on April 1 and 7, 2004. She indicated that Ms. Jones allowed an employee to read a
confidential letter concerning her absence and that on May 2 and 3, 2004 she was ordered to “do
sleeves and sacks” and to load trucks by herself. On May 25, 2004 Ms. Jones reportedly “played
games with her,” by accusing her of being absent without leave (AWOL) for having incorrectly
filled out a leave form. Appellant stated that, on June 4, 2004, Ms. Jones denied her request to
reschedule a cardiopulmonary resuscitation (CPR) class for a weekend, unfairly accommodating
1

This is the second time this case had been before the Board. In an order dated June 14, 2007, the Board found
that the Office had improperly found that appellant had abandoned her request for a hearing and remanded the case
to the Office for a hearing and an appropriate merit decision. Docket No. 07-653 (issued June 14, 2007).

2

the wishes of her coworkers, rather than hers. She indicated that, on June 7, 2004, she addressed
Ms. Jones, who was speaking to a group of people. Appellant alleged that the supervisor turned
and stated in an agitated voice, “When I finish. I [a]m in a meeting right!”
Appellant alleged that Ms. Jones improperly prevented her from taking her allotted
30 minutes for lunch on April 13, 2004. She reported as follows: At 11:45 a.m. she was told to
begin staging. When appellant informed her supervisor that she needed to use the restroom, she
was told to finish her task before going to the restroom. After she stated that she needed to go to
the restroom immediately, appellant was told that, if she left the work floor at that time, she
should “hit out for lunch and go by [her]self.” After returning from the restroom, appellant
telephoned her union representative. Ms. Jones later informed her that her seven-minute
telephone call had been deducted from her lunch period.
On July 13, 2004 the employing establishment challenged appellant’s claim, contending
that her allegations consisted of an emotional reaction to administrative matters and that
allegations of harassment were unsupported. The employing establishment stated that there were
no stressful conditions or conflicts between employees; that appellant had a persecution
complex; that she had to be reminded to do her job; and that she often had inappropriate
conversations with coworkers.
In an undated statement, Ms. Jones, supervisor, stated that appellant’s allegations were
unfounded. She denied that she required appellant to unload a trailer by herself on March 5,
2004 noting that a total of three employees were assigned to off-load the trailer. Ms. Jones
denied that appellant was unfairly denied overtime, stating that on the dates in question
(including March 23, 2004), a sufficient number of employees were already assigned, so as to
eliminate any need for overtime employees. She stated that all employees were required to file
properly completed leave requests in order to obtain leave.
Ms. Jones acknowledged that she denied appellant’s request to work as a supervisory
employee because she was inexperienced and lacked the necessary qualities for the position. She
noted that appellant made the request only one month after arriving in the unit. Ms. Jones also
admitted that she refused to grant annual leave in order to justify overtime, noting that she had a
fiduciary duty as a manager to staff the unit using available resources before using overtime
personnel. Moreover, it was not good business sense to grant annual leave to create an overtime
situation.
Ms. Jones refuted appellant’s version of the events that occurred on April 13, 2004. She
agreed that she told her to finish the little work in front of her before going to wash up.
Ms. Jones noted that all employees received the same instructions, but that appellant was the
only one who tried to leave the unit. She stated that, at 11:45 a.m., she told appellant to go to
lunch after she went to the restroom. Ms. Jones indicated that, after she used the restroom,
appellant informed her that she needed to go home because she “was stressed out.” Appellant
remained on the workroom floor, talking on her cellular telephone. At noon, she stated that she
was speaking with the union branch president, whereupon Ms. Jones told her that she was “now
at lunch.” At 12:25 p.m., when appellant was still talking on her cellular telephone, the
supervisor reminded her that her lunch period ended at 12:30 p.m. She requested leave and was

3

granted, family medical leave for the period of time missed from work before she returned to her
unit after 12:30 p.m.
Ms. Jones denied sharing the contents of a personal letter with a union representative, but
admitted sharing a copy of her own letter with the representative. She stated that appellant was
asked to complete forms in accordance with employing establishment policy when she asked to
change scheduled workdays. On May 25, 2004 appellant’s requested and was granted two hours
of leave. However, she failed to return to work as scheduled. The following day, Ms. Jones
agreed to grant appellant family medical leave for the absence.
Ms. Jones denied that appellant was singled out by being isolated from her coworkers.
She stated that every employee was required to work all duties on a rotating basis, including sack
containerized operation, which is separated from the palletized operations by 20 feet, due to
safety concerns. Ms. Jones also denied that coworkers were favored when CPR training was
scheduled. Appellant was informed that the only available days were Monday, Tuesday,
Thursday and Friday. She requested Saturday and Sunday -- days which were not options.
Ms. Jones denied favoring any employee over any other or behaving inappropriately towards
appellant.
Appellant submitted a June 24, 2004 attending physician’s report from Dr. Harvey B.
Rifkin, a treating physician, who diagnosed major depression and post-traumatic stress syndrome
and opined that she was disabled due to present job stress and the death of her son.
By decision dated October 26, 2004, the Office denied appellant’s claim, finding that she
had failed to identify a compensable factor of employment. It did not address the sufficiency of the
medical evidence.
Appellant requested an oral hearing on November 10, 2004. On October 30, 2006 the Office
notified appellant that an oral hearing had been scheduled for December 7, 2006. Appellant failed to
attend the scheduled hearing. By decision dated December 26, 2006, the Office found that appellant had
abandoned her request for an oral hearing. Appellant appealed the Office’s decision to the Board. In an
order dated June 14, 2007, the Board found that, by failing to schedule appellant’s hearing in a timely
fashion, the Office had denied her the opportunity to obtain merit review by the Board. Accordingly, the
Board reversed the Office’s December 26, 2006 decision and remanded the case for an oral hearing and an
appropriate decision.
In a February 25, 2005 statement, appellant alleged that her requests for a change in facilities, due
to a hostile work environment, had been denied. She stated that such requests were normally honored.
At the October 26, 2007 hearing, appellant reiterated her allegations. She testified that
she had filed an Equal Employment Opportunity (EEO) complaint against the employing
establishment, which was still pending and that she believed that management was retaliating

4

against her for filing the claim. Appellant alleged that Ms. Jones gave her a little book to read
about Jesus and told her that she needed to find out about religion.2
By decision dated January 14, 2008, the Office hearing representative affirmed the
October 26, 2004 decision. The representative found that appellant had not alleged any
compensable factors of employment and, therefore, had not met her burden of proof to establish
that she sustained an emotional condition in the performance of duty.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned work duties or to a requirement imposed
by the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act. On the other hand, the disability is not covered where it results from such
factors as an employee’s fear of a reduction-in-force or her frustration from not being permitted
to work in a particular environment or to hold a particular position.3
Generally, actions of the employing establishment in administrative or personnel matters,
unrelated to the employee’s regular or specially assigned work duties, do not fall within coverage
of the Act. However, where the evidence demonstrates that the employing establishment either
erred or acted abusively in the administration of personnel matters, coverage may be afforded.4
Assignment of work is an administrative function of the employer,5 as is an investigation by the
employing establishment.6 Likewise, an employee’s dissatisfaction with perceived poor
management is not compensable under the Act.7
ANALYSIS
Appellant has not attributed her condition to the performance of her regular duties or to
any special work requirement arising from her employment duties under Cutler, nor has she
implicated her workload as having caused or contributed to her condition. Rather, she contends
that she was harassed by her supervisor, Ms. Jones. To the extent that disputes and incidents
alleged as constituting harassment and discrimination by supervisors are established as occurring
2

The record contains medical reports relating to appellant’s diagnosed depression and post-traumatic stress
disorder. However, as the Office denied appellant’s claim on the grounds that she failed to establish a compensable
factor of employment, these reports are not relevant to the issue before the Board.
3

Lillian Cutler, 28 ECAB 125 (1976).

4

Michael Thomas Plante, 44 ECAB 510 (1993).

5

James W. Griffin, 45 ECAB 774 (1994).

6

Jimmy B. Copeland, 43 ECAB 339 (1991).

7

Id.

5

and arising from appellant’s performance of her regular duties, these could constitute
employment factors.8 However, for harassment or discrimination to give rise to a compensable
disability under the Act, there must be evidence that harassment or discrimination did in fact
occur. Mere perceptions of harassment or discrimination are not compensable under the Act.9 In
the present case, appellant has not submitted sufficient evidence to establish her claim.10
Appellant alleged generally that Ms. Jones harassed and discriminated against her.
Ms. Jones allegedly treated her in a disparate manner; and harassed her “in any way that she
could possibly get away with.” Appellant further alleged that Ms. Jones abused her supervisory
position to “make people feel like they owe her something,” and that she favored employees who
treated her to lunch. Her allegations alone are insufficient to establish a factual basis for her
claim.11 Appellant submitted no evidence to corroborate her general allegations of harassment
and discrimination and her allegations were emphatically denied by the employing
establishment. General allegations that she was treated unfairly and disrespectfully by
management are insufficient to establish that harassment did, in fact, occur. Thus, the Board
finds that appellant has not established a compensable employment factor under the Act with
respect to these above-described allegations of harassment.
Appellant alleged that Ms. Jones improperly denied her requests for overtime on
numerous occasions and unfairly allocated more overtime to her coworkers; improperly denied
her leave requests; ordered her to work in an unsafe manner by requiring her to unload a truck by
herself; isolated her from her coworkers; unfairly denied her request to schedule her CPR classes
on the weekend; accused her of being AWOL because she filled out a leave form incorrectly;
improperly denied her request to become an acting supervisor; and prevented her from taking her
30-minute lunch break on April 13, 2004. Although the assignment of work duties and
disciplinary matters are generally related to the employment, they are administrative functions of
the employer rather than regular or specially assigned work duties of the employee.12 However,
the Board has also found that an administrative or personnel matter will be considered to be an
employment factor where the evidence discloses error or abuse on the part of the employing
establishment. In determining whether the employing establishment erred or acted abusively, the
Board has examined whether the employing establishment acted reasonably.13 The Board finds
that appellant has not submitted sufficient evidence to show that the employing establishment
committed error or abuse with respect to these matters.
8

See Lori A. Facey, 55 ECAB 217 (2004). See also David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D.
Walker, 42 ECAB 603, 608 (1991).
9

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

10

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
11

See Charles E. McAndrews, 55 ECAB 711 (2004).

12

See Lori A. Facey, supra note 8. See also Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath,
44 ECAB 555, 558 (1993); Apple Gate, 41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260,
1266-67 (1988).
13

See Richard J. Dube, 42 ECAB 916, 920 (1991).

6

Supervisor Jones denied and appellant has not provided evidence to corroborate, that she
inappropriately assigned overtime, shared the contents of a personal letter with a union
representative or ordered appellant to work in an unsafe manner by requiring her to unload a
truck by herself. In response to appellant’s allegations that she was unfairly isolated, Ms. Jones
stated that she treated all employees equally with regard to rotating shifts, which required them
to work alone at times for safety reasons. She acknowledged that she denied appellant’s request
to work as a supervisory employee because she was inexperienced and lacked the necessary
qualities for the position, having been in the unit only one month prior to applying for the
position. Ms. Jones stated that all employees were required to file properly completed leave
requests in order to obtain leave and denied that she improperly refused appellant’s leave
requests. She also admitted that she refused to grant annual leave in order to justify overtime,
noting that she had a fiduciary duty as a manager to staff the unit using available resources
before using overtime personnel and that it was not good business to grant annual leave to create
an overtime situation. The Board finds that the supervisor’s actions and procedures were
reasonable and responsible under the circumstances. Thus, appellant has not established a
compensable employment factor under the Act with respect to the actions referenced above.
Ms. Jones disputed appellant’s allegation that she was denied her 30-minute lunch break
on April 13, 2004. Appellant was told that her lunch period began when she left the restroom. It
was reasonable for the supervisor to deduct the period of time that appellant spent talking on her
telephone from her designated lunchtime. Moreover, appellant requested and was granted,
family medical leave for the period of time missed from work after her lunch break ended. The
Board finds that Ms. Jones’ actions in this regard were reasonable. It was also reasonable for a
supervisor to deny appellant’s request to schedule her CPR class on a weekend, given that
weekends were not an available option. Thus, appellant has not established a compensable
employment factor under the Act with respect to the actions taken by her supervisor in this case.
The Board finds that appellant has not submitted sufficient evidence to show that the employing
establishment committed error or abuse with respect to these administrative matters.
Appellant stated that, on June 7, 2004, she addressed Ms. Jones, who was speaking to a
group of people. She alleged that the supervisor turned and stated in an agitated voice, “When I
finish. I [a]m in a meeting right!” Appellant also claimed that Ms. Jones spoke in an insensitive
manner in a meeting and warned her about filing a grievance and told her that she needed to find
out about religion. While the Board has recognized the compensability of verbal abuse in certain
situations, this does not imply, however, that every statement uttered in the workplace will give
rise to coverage under the Act.14 While the manner and tone of appellant’s supervisor may have
made appellant uncomfortable, the Board finds that the alleged statements of the supervisor did
not constitute verbal abuse or harassment.15 The supervisor’s statements may have offended
appellant, but did not rise to the level of coverage under the Act.

14

See Leroy Thomas, III, 46 ECAB 946, 954 (1995).

15

See Denis M. Dupor, 51 ECAB 482, 486 (2000) (explaining that the mere utterance of an epithet which may
engender offensive feelings in an employee does not sufficiently affect the conditions of his employment to
constitute a compensable factor).

7

Appellant stated that she was worried that Ms. Jones might do something to get her fired.
However, under the circumstances of this case, the Board finds that appellant’s emotional
reaction must be considered self-generated, in that it resulted from her perceptions regarding her
supervisor’s actions.16 Appellant also complained that her requests to relocate to another facility
were denied. Her frustration from not being permitted to work in a particular environment is not
a compensable factor under the Act.17
The record reflects that appellant filed an EEO complaint. Grievances and EEO
complaints, by themselves, do not establish that workplace harassment or unfair treatment
occurred.18 Where an employee alleges harassment and cites specific incidents, the Office or
other appropriate fact-finder must determine the truth of the allegations. The issue is not whether
the claimant has established harassment or discrimination under EEO Commission standards.
Rather, the issue is whether the claimant under the Act has submitted sufficient evidence to
establish a factual basis for the claim by supporting her allegations with probative and reliable
evidence.19 Appellant has failed to do so in the instant case.
For the foregoing reasons, appellant has not established any compensable employment
factors under the Act. Therefore, she has not met her burden of proof to establish that she
sustained an emotional condition as a result of conditions of her employment.20
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty causally related to factors of
employment.

16

See David S. Lee, 56 ECAB 602 (2005).

17

See Cyndia R. Harrill, 55 ECAB 522 (2004).

18

See James E. Norris, 52 ECAB 93 (2000). See also Parley A. Clement, 48 ECAB 302 (1997).

19

See James E. Norris, supra note 18. See also Michael Ewanichak, 48 ECAB 354 (1997).

20

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record. See Margaret S. Krzycki, 43 ECAB 496 (1992).

8

ORDER
IT IS HEREBY ORDERED THAT the January 14, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 20, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

